Citation Nr: 1801711	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-35 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York

THE ISSUES

1. Entitlement to service connection for supraventricular tachycardia (SVT).

2. Entitlement to service connection for asbestosis. 

3. Entitlement to service connection for lung cancer.

4. Entitlement to service connection for asthma.

5. Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected disabilities.

6. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected disabilities.

7. Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected disabilities.

8. Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected disabilities.
9. Entitlement to service connection for tinnitus.

10. Entitlement to a total disability rating based on individual employability (TDIU) due to service-connected disabilities.  

REPRESENTATION

Appellant represented by:	Kathleen Devereaux, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1979 to November 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York. 

In October 2017, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A copy of the hearing transcript is associated with the record. 

The issue of entitlement to service connection for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

FINDINGS OF FACT

1. During his October 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he was withdrawing his appeals for entitlement to service connection for SVT and entitlement to service connection for asbestosis. 

2.  The evidence is in equipoise regarding whether the Veteran's lung cancer is etiologically related to his active duty service. 

3. The evidence is in equipoise regarding whether the Veteran's asthma is etiologically related to his active duty service.

4. The evidence is in equipoise regarding whether the Veteran's peripheral neuropathy of the bilateral upper and lower extremities is caused by or aggravated by a service-connected disability, to include lung cancer. 

5. The evidence is in equipoise regarding whether the Veteran's tinnitus is etiologically related to his active duty service.  

CONCLUSIONS OF LAW

1. The criteria for withdrawal of appeals by the appellant for entitlement to service connection for SVT and entitlement to service connection for asbestosis have been met.  38 U.S.C. § 7105 (b) (2), (d) (5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for entitlement to service connection for lung cancer have been met. 38 U.S.C. § 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159, 3.102, 3.303 (2017).

3. The criteria for entitlement to service connection for asthma have been met. 38 U.S.C. § 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159, 3.102, 3.303 (2017).

4. The criteria for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5. The criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C. § 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159, 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2017).  

In the present case, the appellant has withdrawn his appeals for entitlement to service connection for SVT and entitlement to service connection for asbestosis as he asserts the neither condition was claimed.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

Service Connection for Lung Cancer

The Veteran seeks entitlement to service connection for lung cancer.  He asserts that his lung cancer is due to exposure to asbestos during service. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2017). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure. See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005 ).

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims. Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997). VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.
Importantly, the Board notes that exposure to asbestos has been conceded based on the Veteran's personnel records, which indicate that he served in the Navy as a boiler technician.  See DD Form 214. 

The Board finds that service connection for lung cancer is warranted.  As an initial matter, the Veteran was diagnosed with non-small cell carcinoma of the left upper lobe in 2010.  See VA and Private Treatment Records.  The Board therefore finds that the evidence demonstrates a diagnosis, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Regarding the second element of service connection, that a disease or injury was incurred or aggravated during service, as noted previously, exposure to asbestos is conceded.  

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's lung cancer is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (2012).  Although there is evidence against the claim, a November 2014 letter from the Veteran's treating oncologist indicates that the lung is etiologically related to his exposure asbestos while in service.  In formulating his opinion, the doctor reviewed the Veteran's service medical records and relied on his own expertise, knowledge, and training regarding the causes of lung cancer.  His opinion is also entirely consistent with medical literature which has noted a connection between asbestos exposure and lung cancer.  In addition, the doctor supported his opinion with clear and through rationale.  Thus, the Board finds that the November 2014 nexus opinion is of significant probative value and is the most persuasive opinion on the question of whether the Veteran's lung cancer is at least as likely as not related to his military service. 

With the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for lung cancer is warranted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Asthma

The Veteran seeks entitlement to service connection for asthma.  He asserts that his asthma is due to exposure to asbestos during service. 

The Board finds that service connection for asthma is warranted.  As an initial matter, the Veteran has a current diagnosis of asthma.  See August 2014 VA Examination.  

Regarding the second element of service connection, that a disease or injury was incurred or aggravated during service, as noted previously, exposure to asbestos is conceded.  Additionally, service treatment records show a history of reactive airway disease.  See June 1982 STR. 

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's asthma is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (2012).  Reactive airway disease, as the Veteran's breathing condition was referred to while in service, is a term that is often used when asthma is suspected, but not yet confirmed.  As the medical records indicate that while in service he was diagnosed with reactive airway disease, a pre-cursor to asthma, and is now diagnosed with asthma, the Board finds that the evidence weighs in favor of a finding that the Veteran's current disability had its onset in service.   

With the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for asthma is warranted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Peripheral Neuropathy of the Upper and Lower Extremities 

The Veteran maintains that he has peripheral neuropathy of the bilateral upper and lower extremities following chemotherapy treatment for lung cancer.  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310 (a) (2017); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, the legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.

Importantly, it is noted that the Veteran is now service-connected for lung cancer due to the decision rendered herein.  

It is also not in dispute that he has peripheral neuropathy of both upper and lower extremities that is characterized by paresthesias and/or dysesthesias and numbness.  See August 2014 VA Examination.  What remains necessary to substantiate his secondary service connection theory of entitlement in this claim is evidence that the lung cancer caused or aggravated the bilateral upper and lower extremity peripheral neuropathy.

In this regard, the medical evidence indicates that the Veteran developed neuropathy in his hands and feet from chemotherapy agents in August 2010.  The Veteran's peripheral neuropathy has adversely affected his ability to work in the engineering field as he cannot hold small objects in his hands or stand or walk any appreciable distance.  See August 2014 VA Examination.  

As the record shows that the Veteran has diagnoses of bilateral upper and lower extremity peripheral neuropathy and that such disabilities are the result of his service-connected lung cancer, all of the requirements for establishing secondary service connection are met; service connection for left and right upper and lower extremity peripheral neuropathy is warranted.

Service Connection for Tinnitus

The Veteran maintains that his tinnitus should be service-connected.

The Board finds that service connection for tinnitus is warranted. First, there is evidence of a current disability.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Therefore, the Veteran's reports of experiencing ringing in his ears are sufficient evidence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Second, there is evidence of an in-service event, disease, or injury, as the Veteran has provided competent and credible lay statements regarding noise exposure in service.  See 38 C.F.R. § 3.303(a); 38 U.S.C.A. § 1154(b) (West 2014); Shedden, 381 F. 3d at 1167.  The Board finds that the Veteran's statements are consistent with the circumstances of his service as a boiler technician.  

At issue is whether the Veteran's tinnitus is etiologically related to his in-service noise exposure.  Lay evidence may (italics added for emphasis) be competent to establish medical etiology or nexus; such is the case for tinnitus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes that the Veteran is competent to describe his tinnitus and that it started in service; he has done so credibly.  Given the evidence in favor of the claim (the Veteran's lay statements) and the evidence against the claim (the VA examinations), the Board finds that the evidence regarding service connection for tinnitus is in relative equipoise.  Thus, the benefit of the doubt doctrine is for application and service connection for tinnitus is warranted.  

ORDER

The appeal for entitlement to service connection for SVT is dismissed.

The appeal for entitlement to service connection for asbestosis is dismissed.

Entitlement to service connection for lung cancer is granted.
Entitlement to service connection for asthma is granted.

Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected disabilities is granted. 

Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected disabilities is granted.

Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected disabilities is granted.

Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected disabilities is granted.

Entitlement to service connection for tinnitus is granted. 


REMAND

The Veteran is seeking entitlement to TDIU.

Remand is required for compliance with VA's duties to notify and assist the Veteran in substantiating his claim. 38 U.S.C. §§ 5103 (a), 5103A (2012); 38 C.F.R. § 3.159 (2017).

As noted above, the Board has granted service connection for lung cancer, asthma, peripheral neuropathy of the bilateral upper and lower extremities, and tinnitus. This amounts to a material change in the facts relating to the Veteran's claim seeking entitlement to TDIU. See 38 C.F.R. § 19.31 (2017); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

Accordingly, the case is REMANDED for the following action:

1. Following the enactment of the Board's decision above, the claim of entitlement to a TDIU must be re- adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
Bradley W. Hennings 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


